453 F.2d 1307
UNITED STATES of America, Plaintiff-Appellee,v.Roger Douglas GREISON, Defendant-Appellant.
No. 26885.
United States Court of Appeals,Ninth Circuit.
Jan. 19, 1972.

Richard L. Wiehl, Yakima, Wash., for defendant-appellant.
Dean C. Smith, U. S. Atty., Robert S. Linnell, Asst. U. S. Atty., Yakima, Wash., for plaintif-appellee.
Before ELY, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
The appellant, Roger Douglas Greison, was charged with possessing a firearm after having been convicted of a felony in violation of 18 U.S.C. App. Sec. 1202(a).  He was found guilty by a jury and sentence was imposed.


2
No proof was offered at the trial that the firearm in the possession of appellant was "in commerce or affecting commerce."  The government relied on previous decisions of this court, contending that no such evidence was necessary, and the district court ruled accordingly.


3
In United States v. Bass, 404 U.S. 336, 92 S. Ct. 515, 30 L. Ed. 2d 488 (1971), the Supreme Court held that in prosecutions under the act with which we are concerned, there must be "some demonstrated nexus with interstate commerce" before a conviction may be sustained.


4
We must remand to the district court for further consideration in light of Bass.


5
Remanded.